Citation Nr: 1036246	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for lumbar disc discogenic 
disease, to include as secondary to service-connected scars from 
left buttock/hip injuries.  

2.  Entitlement to a compensable initial disability rating for 
scars on the buttocks.  

3.  Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from August 
15, 2003, to December 20, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 
1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In a September 2007 decision, the Board denied the Veteran's 
service connection claim for lumbar spine discogenic disease, to 
include as secondary to service-connected scars from left 
buttock/hip injuries, and a compensable initial disability rating 
for scars, wounds left buttock/hip.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2008 Memorandum Decision, 
the Court vacated the September 2007 Board decision, and remanded 
the case to the Board for further proceedings consistent with its 
decision. 

In October 2009, the Board remanded the issues concerning the low 
back and left buttock/hip scars to the RO.  

In addition, the Board indicated that the Veteran had also filed 
Notices of Disagreement with RO decisions that denied service 
connection for a left hip disability and for an increased rating 
for bilateral hearing loss.  As to the hearing loss claim, the RO 
issued a Statement of the Case but the Veteran did not file a 
substantive appeal.  As to the left hip claim, in a November 2009 
decision, the RO granted the claim.  The Veteran has not 
disagreed with the initial rating or effective date assigned.  
Therefore, those issues are not before the Board on appeal.  

Since the RO has granted the claim for service connection for a 
left hip disability, the Board has recharacterized the issue 
concerning the evaluation of the scars to remove the reference to 
the hip.  In addition, since the scars were only found on the 
buttocks, this constitutes the most accurate description of the 
current disability.  

Finally, in the October 2009 remand, the Board remanded a claim 
for an initial rating in excess of 50 percent for PTSD for a 
Travel Board hearing.  Before a hearing could be held, however, 
the RO granted a 100 percent rating, effective since December 20, 
2008.  It appears that a hearing was scheduled for July 2010 but 
was cancelled due to the grant of 100 percent for PTSD.  
Nevertheless, because the grant of 100 percent for PTSD does not 
cover the entire appeal period the Board must consider whether a 
rating in excess of 50 percent is warranted for the period from 
August 2003 through December 2008.  

The issue of service connection for lumbar disc discogenic 
disease, to include as secondary to service-connected scars from 
left buttock/hip injuries is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The residual scars on the buttocks are small, non-tender and 
non-painful, essentially asymptomatic and do not result in any 
limitation of function of the affected joint.  

2.  For the period from August 15, 2003, to December 20, 2008, 
the Veteran's PTSD resulted in occupational and social impairment 
with reduced reliability and productivity due to symptoms such as 
impaired sleep, anxiety, anger, flashbacks, and depression.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scars on 
the buttocks, as a residual of a shrapnel wound, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 (prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 and 7805 (prior to October 23, 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7802, 7804 and 7805 (2009).

2.  For the period from August 15, 2003, to December 20, 2008, 
the criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Veteran's claims arise from his disagreements with initial 
evaluations following grants of service connection.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board also concludes VA's duty to assist has been satisfied.  
Some of the Veteran's service treatment records are available.  
Others were destroyed in a fire at the National Personnel Records 
Center in 1973.  The Veteran has been made aware of this fact and 
of the opportunity to submit alternative forms of evidence.  The 
RO has obtained identified VA outpatient treatment records.  The 
Veteran has submitted private treatment records.  

The scar claim was previously remanded so the Veteran could be 
afforded another VA examination, which was conducted in January 
2010.  Based on the RO's efforts, the Board finds that there has 
been substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent 
VA examinations for PTSD in May 2006 and December 2008.  These 
examinations provided findings documenting the Veteran's current 
disability and are considered adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The January 2010 VA scar examination 
provided sufficient findings to rate the service-connected scar.  
Id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a 
service-connected disability requires a review of the Veteran's 
entire medical history regarding that disability.  38 C.F.R. §§ 
4.1, 4.2 (2009).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity of 
the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  

A.  Residual Scars

By way of background, the Veteran was wounded in action in 
October 1951 while serving in Korea.  While the majority of his 
service treatment records are missing, a Surgeon General's report 
noted that he received a "wound, penetrating, missile with no 
nerve or artery involvement" to the buttock and hip.  The 
causative agent was described as a grenade fragment.  

In a January 2002 RO decision, service connection for scars 
wounds to the buttock and hip was established.  An initial 
noncompensable rating was assigned.  The Veteran filed 
correspondence received in October 2002 indicating that he had 
"spent years self medicating" the condition and had trouble 
standing from a seated position.  He underwent a VA examination 
in December 2002.  A physical examination revealed three oval 
superficial scars on the buttock, each measuring a half a 
centimeter.  They were very difficult to see even on close 
inspection.  They did not result in tissue loss or keloid 
formation.  They were not tender.  An x-ray revealed no fracture 
or dislocation of the left hip.  There was a possible cystic 
degeneration of the greater trochanter with mild bony 
proliferation.  Despite the reports of pain to the hip, there was 
no diagnosis of any hip disability.  

In January 2003, the RO continued the evaluation of the 
noncompensable evaluation.  In a September 2003 statement, the 
Veteran indicated that the scar was painful and tender.  

However, during a February 2005 VA examination, the Veteran did 
not describe any pain in the scar area.  The examiner noted that 
the scars were the size of pencil erasers.  They were stable and 
not adherent to the underlying tissue.  

During a hearing before the undersigned in November 2006, the 
Veteran described pain at the site of the scars.  (See Transcript 
at 11.)  

Finally, during a January 2010 VA examination, the Veteran 
pointed to the area of the scars but no scars were visualized.  
He did not describe any current scar symptoms, to include pain.  

During the pendency of the appeal, the regulations pertaining to 
the evaluation of scars were revised effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  They were also revised 
on September 23, 2008, effective October 23, 2008.  See 73 
Fed.Reg. 54,708 (September 23, 2008).  

The General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for the 
periods from and after the effective date of the regulatory 
change.  However, the Veteran does get the benefit of having both 
the former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000. That guidance 
is consistent with longstanding statutory law, to the effect that 
an increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the award 
is made.  See 38 U.S.C.A. § 5110(g).

The relevant criteria in effect prior to August 30, 2002, 
provided that a superficial scar which is poorly nourished, with 
repeated ulceration, is rated 10 percent.  Diagnostic Code 7803.  
A superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  Diagnostic Code 7804.  
Scars may also be rated based on any limitation of function of 
the part affected.  Diagnostic Code 7805.

Under the criteria effective August 30, 2002, scars, on other 
than the head, face, or neck, that are deep or cause limited 
motion are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 square centimeters).  
Diagnostic Code 7801.  Superficial scars, on other than the head, 
face, or neck, that do not cause limited motion and encompass an 
area or areas at least 144 square inches (929 square centimeters) 
warrant a 10 percent evaluation under Diagnostic Code 7802.  
Under Diagnostic Code 7803, superficial scars that are also 
unstable warrant a 10 percent evaluation.  Superficial scars that 
were painful on examination were evaluated as 10 percent 
compensable.  Diagnostic Code 7804.  Diagnostic Code 7805 
provided that other scars could be rated on limitation of 
function of the affected area.  Notes differentiated between deep 
and superficial scars, by explaining that deep scars are those 
with underlying tissue damage.  In addition, an unstable scar was 
specified as one where, for any reason, there was frequent loss 
of covering of skin over the scar.  38 C.F.R. § 4.118, Notes 
following Diagnostic Codes 7801-7804.  

Under the relevant criteria effective October 23, 2008, scars, 
other than the head, face, or neck, that are superficial and 
nonlinear which cover an area of 144 square inches (929 sq. cm.) 
or greater are rated as 10 percent disabling.  Diagnostic Code 
7802.  One or two scars that are unstable or painful warrant a 10 
percent evaluation.  Diagnostic Code 7804.  For other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804, any disabling 
effect(s) not considered in a rating provided under diagnostic 
codes 7800-04 is to be evaluated under an appropriate diagnostic 
code.  Diagnostic Code 7805.

The Board has reviewed the evidence of record but finds that the 
preponderance of the evidence is against the claim.  First, the 
Board notes that the scars are limited to the buttocks area and 
not located on the hips.  The physical examination of the scars 
has been consistent.  They are small, barely visible, if visible 
at all, and do not result in ulceration, keloid formation, or 
limitation of function of any joint.  The scars were stable and 
did not result in any tissue damage.  The VA outpatient treatment 
records do not show any treatment for the scars.  Given these 
findings, the criteria for a compensable evaluation have not been 
met under any applicable criteria.

The remaining question is whether the Veteran's isolated reports 
of painful scars support the evaluation of a 10 percent rating.  
The Board finds that they do not.  First, there is no objective 
evidence that the scars are painful.  Significantly, during the 
examinations, the Veteran made no mention of scar pain and none 
was documented.  It is unclear to the Board why the Veteran would 
reference scar pain during the hearing before the undersigned but 
not when providing information to a medical professional.  Based 
on the Veteran's inconsistent reports, the Board finds his 
testimony not credible.  Accordingly, the Board finds the reports 
documenting the severity of the disability to be the most 
probative evidence on the question of whether the scars result in 
pain.  

Given such, the Board finds that, under either the former or the 
revised rating criteria, a compensable evaluation for the 
residual scars is not warranted.  

B.  Evaluation of PTSD Prior to December 2008

Mental disorders, such as PTSD, are evaluated based on the level 
of occupational and social impairment and the presence or absence 
of symptoms that decrease work efficiency and the ability to 
perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

Under the General Rating Formula for rating psychiatric disorders 
other than eating disorders, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment or abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is assignable where the veteran demonstrates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assignable where the veteran has total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, a 
persistent danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living (including 
maintenance of minimum personal hygiene), disorientation as to 
time or place, and memory loss for the names of close relatives, 
the veteran's own occupation, or his own name.  Id.  

With the foregoing in mind, the Board has reviewed the evidence 
of record for the period from August 15, 2003, the effective for 
the grant of service connection for PTSD, to December 20, 2008, 
the date of the assignment of a 100 percent evaluation for PTSD.   

Here, the Veteran underwent a VA PTSD examination in November 
2003.  Significantly, while the Veteran endorsed symptoms of 
PTSD, manifested by nightmares and some anxiety, he did not meet 
the criteria for a diagnosis of PTSD.  The examiner noted in this 
respect that his symptoms displayed on examination did not cause 
"any significant distress or impairment in his functioning."  
This minimal degree of social impairment documented during the 
examination clearly does not meet the criteria for a 70 percent 
or greater evaluation.  

A Vet Center report, dated in December 2005, indicated that the 
Veteran was seen for PTSD treatment since December 2004.  He 
reported loss of sleep, nightmares, daily thoughts about combat, 
a heightened startle response, flashbacks, anxiety or panic 
attacks.  He reported irritability, difficulty concentrating, and 
reduced motivation.  Associated Vet Center outpatient treatment 
records include references to similar symptoms.   

These symptoms are consistent with the 50 percent rating assigned 
and do not nearly approximate the criteria for a 70 percent 
rating.  For example, he did not have occupational and social 
impairment with deficiencies in most areas.  He did not endorse 
symptoms typically associated with a 70 percent rating, including 
obsessional rituals, illogical speech, near continuous panic, or 
suicidal ideation.  

VA outpatient treatment records during this period reflect that 
the Veteran carried a diagnosis of PTSD but it was not severe 
enough to warrant a higher evaluation.  For example, an August 
2004 VA outpatient treatment records includes a Global Assessment 
of Functioning (GAF) score of 75, which is representative of only 
mild impairment in functioning.  

A VA examination conducted in May 2006 included some reports of 
more severe PTSD symptomatology.  A history of violence and a 
prior suicide attempt were noted.  In terms of current 
functioning, PTSD resulted in anger, anxiety, and difficulty with 
interpersonal relationships.  The examiner noted that impairment 
with work, family and other relationships occurred occasionally 
and was of moderate severity.  Decreased efficiency, 
productivity, and reliability were only mild or transient and 
only occurred during periods of stress.  Similarly, his ability 
to perform work tasks was described as "mild or transient."  

A GAF score of 60 was assigned.  The GAF of 60 is indicative of 
"moderate symptoms" or "moderate difficulty in social, 
occupational, or school functioning."  While the GAF score 
assigned and the symptoms documented during the examination 
represent a worsening in severity of PTSD since the November 2003 
VA examination, they still do not include symptomatology or a 
level of social and occupational impairment that is compatible 
with the 70 percent rating.  

A Vet Center letter dated in October 2006 also confirms the 
moderate PTSD symptomatology.  In that letter, the author states 
that the Veteran continued to be bothered with mild to moderate 
anxieties, flashbacks of war, and nightmares.  The author stated 
that she had observed panic attacks during their therapy 
sessions.  She also stated that he had bouts of anger and 
depression.  

Finally, of record are the VA outpatient treatment records for 
the period from February 2007 to December 2008.  These records 
document that the Veteran was prescribed medicine for treatment 
of PTSD.  They show some variation in the severity of the 
disability.  One record notes improvement in his ability to 
sleep.  Another record notes some deterioration following the 
death of a friend.  The December 2008 record, for example, 
includes a GAF of 60, and notes that PTSD results in normal mood, 
judgment, and memory.  He had impaired sleep with nightmares and 
his attention and concentration were considered adequate.   

In sum, while these records show that PTSD results in moderate 
social impairment, they do not approximate the criteria for a 70 
percent rating.  It follows that the rating criteria for a 100 
percent rating are not met.  

C.  Extra-schedular Consideration

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's scars are essentially asymptomatic.  
His PTSD symptoms are consistent with that contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Hence, referral for consideration of an 
extraschedular rating is, therefore, not warranted.

For all of these reasons and bases, the preponderance of the 
evidence is against assigning a compensable rating for the 
service-connected scars on the buttocks or a rating in excess of 
50 percent for PTSD during the relevant rating period.  Since the 
preponderance of the evidence is against the claims, there is no 
reasonable doubt to resolve in the Veteran's favor, and his 
claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

An initial compensable rating for scars on the buttocks, as a 
residual of a shrapnel wound, is denied.  

For the period from August 15, 2003, to December 20, 2008, an 
initial rating in excess of 50 percent for post-traumatic stress 
disorder is denied.  


REMAND

The Board finds that there has not been substantial compliance 
with its October 2009 Remand directive with respect to the claim 
for service connection for lumbar spine discogenic disease.  
Specifically, the examiner was directed to render an opinion as 
to whether it was at least as likely as not that any current 
spine disability was related to the Veteran's active duty service 
or due to or aggravated by the service-connected shrapnel wound 
scars.  In the opinion, the examiner initially states that the 
low back disability cannot be related to service "without the 
resort to speculation."  As to the relationship to the service-
connected scars, he states, "this cannot be stated with the 
resort to speculation."  
 
Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In addition, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, however, it is unclear to the 
Board why the examiner was unable to render the requested 
opinions without resorting to speculation.  Thus, an additional 
medical opinion is required.  

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is reminded 
that it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination.  Following a review of this 
remand directive, and after any further 
review of the Veteran's claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not (i.e. 
a 50 percent probability or better) that any 
lumbar spine discogenic disease is (1) due to 
or the result of the Veteran's active 
military service or (2) due to or aggravated 
by the service-connected residual scars to 
the buttocks or the left hip disability.  The 
examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for such 
an opinion.  

2.  After the development requested has been 
completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.  

3.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim of service 
connection for a lumbar discogenic disc 
disease disability, to include as secondary 
to service-connected disability.  If the 
benefit sought on appeal remains denied, the 
RO must furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


